DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Pasad et al. (“Pasad”) (US 20110103292 A1).

Regarding claim 1, Pasad teaches:
A scheduling method, comprising: 
determining, by a first device [¶0098-99 eNB is first device], information about a transmission time difference, wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is scheduled by the control channel of the first link [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, RPDSCH assigned by RPDCCH ¶0059];
[¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device using first link thus first device eNB and second device is RN]; 
wherein the control channel of the first link comprises a channel used to send control information on the first link [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information]; 
and the data channel of the first link comprises a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH]; and sending, by the first device, the information about the transmission time difference to the second device [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI].

Regarding claim 2, Pasad teaches:
The method according to claim 1, wherein the information about the transmission time difference comprises at least one of the following: 
information (1) about the transmission time difference comprising: information about a value N of the transmission time difference [¶0098-99 value of delta D is considered N, only one of these options requires support]; 
information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; 
information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; 
information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; 
[¶0098-99].

Regarding claim 3, Pasad teaches:
The method according to claim 2, wherein the sending, by the first device, the information about the transmission time difference to the second device comprises at least one of the following manners: 
a sending manner (1): the first device sends the information (1) about the transmission time difference to the second device by using higher layer signaling or physical layer signaling [¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; 
a sending manner (2): the first device sends the information (2) or (3) about the transmission time difference to the second device by using higher layer signaling; a sending manner (3): the first device sends the following information to the second device by using higher layer signaling: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the first device sends the information about the value N of the transmission time difference to the second device by using physical layer signaling; or a sending manner (4): the first device sends the following information to the second device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is less than K; and the first device sends the information about the value N of the transmission time difference to the second device by using physical layer signaling.


Regarding claim 5, Pasad teaches:
A scheduling method, comprising: receiving, by a second device, information about a transmission time difference that is sent by a first device [¶0098-99 eNB is first device sends information about delay to RN second device], wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, PDSCH assigned by PDCCH ¶0059]; 
wherein the first link comprises: a link between the first device and the second device; wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third relay device [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device and backhaul being first link]; 
wherein the control channel of the first link comprises: a channel used to send control information on the first link [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information]; and the data channel of the first link comprises: a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH]; and performing, by the second device, scheduling based on the information about the transmission time difference [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI, and scheduling occurs at RN see ¶0098-101 RN schedules or uses the time delays to schedule transmissions].

Regarding claim 6, Pasad teaches:
The method according to claim 5, wherein the information about the transmission time difference comprises at least one of the following: information (1) about the transmission time difference comprising: information about a value N of the transmission time difference [¶0098-99 value of delta D is considered N]; information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; or information (5) about the transmission time difference comprising: [¶0098-99].

Regarding claim 7, Pasad teaches:
The method according to claim 6, wherein the receiving, by a second device, information about a transmission time difference that is sent by a first device comprises: receiving, by the second device in at least one of the following manners, the information about the transmission time difference that is sent by the first device: a receiving manner (1): the second device receives the information (1) about the transmission time difference that is sent by the first device by using higher layer signaling or physical layer signaling [¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; a receiving manner (2): the second device receives the information (2) or (3) about the transmission time difference that is sent by the first device by using higher layer signaling; a receiving manner (3): the second device receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the second device receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling; or a receiving manner (4): the second device receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is less than K; and the second device receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling.

Regarding claim 8, Pasad teaches:
The method according to claim 6, wherein the performing, by the second device, scheduling based on the information about the transmission time difference comprises: determining, by the second 
and/or scheduling, by the second device, a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device [¶0098-100 R-PDCCH indicates DL assignment based on delay, RN knows when it will need to send uplink ACK/NACK for downlink data, and schedule resources for WTRUs on second based on this information to avoid collisions, and this is only option that requires support as two options presented as exclusive alternatives].

Regarding claim 9, Pasad teaches:
The method according to claim 8, wherein the determining, by the second device based on the information about the transmission time difference, whether a resource needs to be reserved for the data channel of the first link comprises at least one of the following manners: a scheduling manner (1): when the information about the transmission time difference comprises the information (1) about the transmission time difference, if the value N of the transmission time difference is greater than a processing delay of the second device, the second device does not reserve a resource for the data channel of the first link; a scheduling manner (2): when the information about the transmission time difference comprises the information (1) about the transmission time difference, if the value N of the transmission time difference is less than or equal to a processing delay of the second device, the second device reserves a resource for the data channel of the first link; a scheduling manner (3): when the information about the transmission time difference comprises the information (2) or (4) about the transmission time difference, the second device does not reserve a resource for the data channel of the first link; or a scheduling manner (4): when the information about the transmission time difference comprises the information (3) or (5) about the transmission time difference, the second device reserves a resource for the data channel of the first link [Examiner notes that this pertains to the option of claim 8 including “determining, by the second device based on the information about the transmission time difference, whether a resource needs to be reserved” which is an alternative to the option of scheduling, and Examiner cited portions that support the scheduling option thus any limitation pertaining to the “determining” does not have patentable weight as this is an exclusive alternative, see MPEP 2111.04 (II)]

Regarding claim 10, Pasad teaches:
The method according to claim 6, further comprising: if the information about the transmission time difference comprises the value N of the transmission time difference, determining, by the second device, a location of the data channel of the first link based on the value N of the transmission time difference [¶0098-101, RN aware of when PDSCH or DL assignments scheduled based on the control information and delta value as it can then determine when to send feedback].

Regarding claim 11, Pasad teaches:
The method according to claim 8, wherein the scheduling, by the second device, a second link based on the information about the transmission time difference comprises at least one of the following manners: a scheduling manner (5): if the second device reserves a resource for the data channel of the first link, the second device schedules the second link on a resource other than the reserved resource [¶0098-101, RN uses delay to reserve ACK/NACK resource on UL in backhaul link or first link, and schedules access link or second link on resource other than resource reserved for ACK/NACK to avoid collision]; or a scheduling manner (6): if the second device does not reserve a resource for the data channel of the first link, the second device dynamically schedules the second link.

Regarding claim 12, Pasad teaches:
A first device, comprising: a processor [Figure 1C first device is eNodeB], configured to determine information about a transmission time difference, wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is scheduled by the control channel of the first link [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, PDSCH assigned by PDCCH ¶0059]; wherein the first link comprises a link between the first device and a second device; wherein the first device comprises a [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device]; wherein the control channel of the first link comprises a channel used to send control information of the first link on the first link  [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information]; and the data channel of the first link comprises a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH]; and a transmitter, configured to send the information about the transmission time difference to the second device [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI].

Regarding claim 13, Pasad teaches:
The device according to claim 12, wherein the information about the transmission time difference comprises at least one of the following: information (1) about the transmission time difference comprising: information about a value N of the transmission time difference [¶0098-99 value of delta D is considered N]; information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; or information (5) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0 [¶0098-99 value of delta D is considered N].

Regarding claim 14, Pasad teaches:
[¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; a sending manner (2): the transmitter  sends the information (2) or (3) about the transmission time difference to the second device by using higher layer signaling; a sending manner (3): the transmitter  sends the following information to the second device: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the transmitter sends the information about the value N of the transmission time difference to the second device by using physical layer signaling; or a sending manner (4): the transmitter  sends the following information to the second device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is - 23 -CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275less than K; and the transmitter sends the information about the value N of the transmission time difference to the second device by using physical layer signaling.

Regarding claim 15, Pasad teaches:
A second device, comprising: a receiver [¶0088, ¶0098-99, ¶0103, RN with processor and receiver see Figure 1-3], configured to receive information about a transmission time difference that is sent by a first device [¶0098-99 eNB is first device sends information about delay to RN second device], wherein the transmission time difference is a time difference between a control channel of a first link and a data channel that is of the first link and that is scheduled by the control channel of the first link [¶0098-98, a delay or time difference is configured between R-PDCCH and R-PDSCH is delta D, PDSCH assigned by PDCCH ¶0059]; the first link comprises a link between the first device and the second device; wherein the first device comprises a base station and the second device comprises a first relay device, or the first device comprises a second relay device and the second device comprises a third relay device [¶0098-99, the link is a backhaul link, eNB communicating with RNs being relay node as second device]; wherein the control channel of the first link comprises a channel used to send control [¶0098-99, also see ¶0059, R-PDCCH used for signaling control information]; and the data channel of the first link comprises a channel used to send data on the first link [¶0059 DL backhaul data on R-PDSCH]; and a processor, configured to perform scheduling based on the information about the transmission time difference [¶0098-99 eNB may configure delay delta D for each RN semi-statically or dynamically, e.g. higher layer signaling, or included in R-PDCCH in DCI, and scheduling occurs at RN see ¶0098-101 RN schedules or uses the time delays to schedule transmissions, ¶0088 teaches processor].

Regarding claim 16, Pasad teaches:
The device according to claim 15, wherein the information about the transmission time difference comprises at least one of the following: information (1) about the transmission time difference comprising: information about a value N of the transmission time difference [¶0098-99 value of delta D is considered N]; information (2) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M; information (3) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K; information (4) about the transmission time difference comprising: information that the transmission time difference is greater than or equal to M or information that the transmission time difference is greater than M, and information about a value N of the transmission time difference; or information (5) about the transmission time difference comprising: information that the transmission time difference is less than or equal to K or information that the transmission time difference is less than K, and information about a value N of the transmission time difference, wherein N is greater than or equal to 0, M is greater than or equal to 0, and K is greater than or equal to 0 [¶0098-99 value of delta D is considered N].

Regarding claim 17, Pasad teaches:
The device according to claim 16, wherein the receiver is configured to receive, in at least one of the following manners, the information about the transmission time difference that is sent by the first [¶0098-99 higher layer signaling or physical layer signaling to send value delta D]; a receiving manner (2): the receiver  receives the information (2) or (3) about the transmission time difference that is sent by the first device by using higher layer signaling; - 25 -CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 a receiving manner (3): the receiver receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is greater than or equal to M or the information that the transmission time difference is greater than M; and the receiver receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling; or a receiving manner (4): the receiver receives the following information sent by the first device by using higher layer signaling: the information that the transmission time difference is less than or equal to K or the information that the transmission time difference is less than K; and the receiver receives the information about the value N that is of the transmission time difference and that is sent by the first device by using physical layer signaling.

Regarding claim 18, Pasad teaches:
The device according to claim 16, wherein the processor is configured to: determine, based on the information about the transmission time difference, whether a resource needs to be reserved for the data channel of the first link, and/or schedule a second link based on the information about the transmission time difference, wherein the second link is a link between the second device and a third device, and the third device comprises a terminal or a fourth relay device [¶0098-99 R-PDCCH indicates DL assignment based on delay, RN knows when it will need to send uplink ACK/NACK for downlink data, and schedule resources for WTRUs based on this information to avoid collisions].

Regarding claim 19, Pasad teaches:
The device according to claim 18, wherein the processor  is configured to determine, in at least one of the following manners, whether the resource needs to be reserved for the data channel of the first link: - 26 -CHEN et al.Atty Docket No.: DD-6990-0071 Appl. No. 16/881,275 a scheduling manner (1): when the information about the transmission time difference comprises [Examiner notes that this pertains to the option of claim 18 including “determining, by the second device based on the information about the transmission time difference, whether a resource needs to be reserved” which is an alternative to the option of scheduling, and Examiner cited portions that support the scheduling option thus any limitation pertaining to the “determining” does not have patentable weight as this is an exclusive alternative, see MPEP 2111.04 (II)].

Regarding claim 20, Pasad teaches:
The device according to claim 15, wherein the processor  schedules the second link in at least one of the following manners: a scheduling manner (5): if the processor reserves a resource for the data channel of the first link, the processor schedules the second link on a resource other than the reserved resource [¶0098-101, RN uses delay to reserve ACK/NACK resource on UL in backhaul link or first link, and schedules access link or second link on resource other than resource reserved for ACK/NACK to avoid collision]; or a scheduling manner (6): if the processor  does not reserve a resource for the data channel of the first link, the processor dynamically schedules the second link.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasad et al. (“Pasad”) (US 20110103292 A1) in view of Dayal et al. (“Dayal”) (US 20100177672 A1).

Regarding claim 4, Pasad teaches:
The method according to claim 1.
Pasad teaches informing of a delay but does not teach receiving a processing delay.
Dayal teaches further comprising: receiving, by the first device, processing delay information that is of the second device and that is sent by the second device [¶0069, relay stations report processing delay in a request message to the BS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pasad by including a reception of the processing time of the relay node as in Dayal. Pasad teaches determining a delay for the relay node but does not teach receiving information on the reporting time at the RN. It would have been obvious to modify Pasad to 

Examiner’s Note
	Examiner recommends amending claim 8 to only recite the step of “determining, by the second device based on the information about the transmission time difference, whether a resource needs to be reserved” such that this requires support, and further amending claim 9 to replace the terms “when” and “if” with “in response to” to avoid an issue with contingent limitations as well as expressly reciting a comparison between the time difference and the processing delay, and finally including these modified claims 8 and 9 in independent claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  20080043647 A1 – Figure 1 ¶0045-46, shows that a “processing delay” of a symbols is greater than a delay between control information (see preamble) and data (see MS#1 burst), and thus the resource is “reserved” i.e. it is not used for transmitting on the second link to the MS as the RS first waits for the burst considered reserved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAY L VOGEL/             Examiner, Art Unit 2478